DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Herbst, et al. (DE102011007575).  (Note:  The rejection corresponds to the German Office Action No. 10 2019 205 914.7 dated Feb. 21, 2020.)
Regarding claim 1, Herbst discloses “updating movement correction data for each echo train at the start of the echo train; and updating the movement correction data again for only a subset of the N spin echoes.” (Figure 6; paragraphs 0053, 0071, 0072, 0074)
Regarding claims 2 and 10, Herbst discloses “wherein the movement correction data for each echo train is updated just once at the start of the echo train.” (Figure 6; paragraph 0072)
Regarding claims 3 and 11, Herbst discloses “wherein the movement correction data is updated for each M’th spin echo of the echo train, wherein N > M.” (Figures 1 and 6; paragraphs 0059, 0060, 0074)

Regarding claims 5 and 13, Herbst discloses “wherein updating the movement correction data is carried out after a read-out segment and before a spoiler segment of a spin echo period.” (Figure 2)
Regarding claims 6 and 14, Herbst discloses “wherein updating the movement correction data uses a smoothing filter and is applied to at least two spin echoes with a different k-value with a different smoothing strength.” (Figure 6; paragraphs 0053, 0071, 0072, 0074)
Regarding claims 7 and 15, Herbst discloses “in which the smoothing strength for spin echoes with k-values close to a center of k-space is stronger than for spin echoes with further outwardly lying k-values.” (Figure 6; paragraphs 0053, 0071, 0072, 0074)
Regarding claims 8 and 16, Herbst discloses “wherein updating the movement correction data uses a smoothing filter and a smoothing strength at the start of the echo train is stronger than at its end.” (Figure 6; paragraphs 0053, 0071, 0072, 0074)
Regarding claim 9, Herbst discloses “an MR tomography scanner configured to obtain magnetic resonance measurement data with at least one echo train with N spin echoes; and a processor configured to: update movement correction data for each echo train at the start of the echo train; and update the movement correction data again for only a subset of the N spin echoes.” (Figure 6; paragraphs 0053, 0071, 0072, 0074)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zeller; Mario (US 20210003652 A1) teaches motion correction in a magnetic resonance system with an echo train.
Reiderman; Arcady et al. (US 20200333502 A1) teaches motion correction in a magnetic resonance system with an echo train.
Bhat; Himanshu et al. (US 20170016972 A1) teaches motion correction in a magnetic resonance system with an echo train.
Chen; Nan-kuei et al. (US 20140002078 A1) teaches motion correction in a magnetic resonance system with an echo train.
Kunugi; Yoshiyuki et al. (US 20120169339 A1) teaches motion correction in a magnetic resonance system with an echo train.
Huang; Feng et al.  (US 20120002858 A1) teaches motion correction in a magnetic resonance system with an echo train.
FUKUTA; Toshio (US 20090115794 A1) teaches motion correction in a magnetic resonance system with an echo train.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 8, 2021